Citation Nr: 1645916	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  16-11 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased disability evaluation for mild degenerative acromioclavicular joints, right shoulder, initially rated as 10 percent disabling.

2.   Entitlement to an increased disability evaluation for mild degenerative acromioclavicular joints, left shoulder, initially rated as 10 percent disabling.

3.  Entitlement to an effective date prior to May 20, 2009 for the grant of service connection for mild degenerative joints, right shoulder. 

4.  Entitlement to an effective date prior to May 20, 2009 for the grant of service connection for mild degenerative joints, left shoulder.

5.  Entitlement to a total rating for compensation on the basis of individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from July 1984 to July 1984.  The Veteran also had extensive service in the U.S. Air Force Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2014 and May 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The March 2014 rating decision, in pertinent part, granted the Veteran's claims of entitlement to service connection for mild degenerative acromioclavicular joints of the right and left shoulders.  A 10 percent disability evaluation was assigned for each shoulder, effective May 20, 2009.  The Veteran disagreed with the disability ratings and effective dates assigned. 

The Veteran testified before the undersigned Veterans Law Judge at a January 2015 Travel Board hearing.  A copy of the transcript is associated with the claims file.

In April 2015, the Board remanded the Veteran's claims for increased disability ratings and earlier effective dates for the grant of service connection for his right and left mild degenerative acromioclavicular joints of the shoulders for additional due process considerations, which were completed.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As previously noted, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge in January 2015.  At that time, however, the Veteran's claims for increased disability ratings and earlier effective dates for the grant of service connection for right and left mild degenerative acromioclavicular joints of the shoulders had not yet been appealed to, or certified to, the Board.  
In August 2016, the Veteran contacted the RO and requested a videoconference hearing before a Veterans Law Judge of the Board.  There is no indication that any steps have been taken to schedule a videoconference hearing with a Veterans Law Judge of the Board as to these issues, and his hearing request has not been withdrawn.  In addition, the Veteran has not otherwise presented testimony on these issues.  As such, the Board must remand the Veteran's claims so that such a hearing can be scheduled.  See 38 C.F.R. §§ 20.700, 20.704(a) (2016).

A claim for increased evaluation includes a claim for a TDIU where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Board notes that the Veteran has not formally filed a claim of entitlement to a TDIU.  However, in multiple statements, including in his July 2016 notice of disagreement, the Veteran alleged that his service-connected disabilities preclude him from obtaining or maintaining gainful employment.  Therefore, a TDIU claim is raised by the record in this case.  The TDIU claim has not yet been adjudicated by the RO.  VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement pertinent records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled, in accordance with appropriate procedures, for a videoconference hearing before the undersigned Veterans Law Judge so that the Veteran may present testimony as to the issues of:   

a) entitlement to increased disability ratings for mild degenerative acromioclavicular joints of the right and left shoulders. 

b) entitlement to earlier effective dates for the grants of service connection for mild degenerative acromioclavicular joints of the right and left shoulders. 

The Veteran should be notified in writing of the date, time, and location of the hearing, and such notice must be associated with the claims file.  Any indicated development consistent with the request should be undertaken.

2. Send the Veteran a VCAA notice letter pertaining to a claim for entitlement to TDIU, and allow for a reasonable period to respond.  The RO/AMC should request that the Veteran provide sufficient information and authorization to enable it to obtain any additional evidence pertinent to the claim for TDIU. After completing all indicated development, the RO should adjudicate the claim for TDIU in light of all the evidence of record.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






